Citation Nr: 1012702	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-37 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a claimed left ear 
hearing loss.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the 
Philadelphia, Pennsylvania RO that denied service connection 
for bilateral hearing loss and tinnitus.  In March 2009 the 
RO subsequently granted service connection for right ear 
hearing loss and assigned the Veteran a noncompensable 
rating.

Because of the grant of service connection for left ear 
hearing loss, discussed below and as the claim on appeal 
regarding the right ear involves a request for a higher 
initial rating following the grant of service connection, 
the Board has recharacterized the issue accordingly.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The Veteran testified before the undersigned Veterans Law 
Judge in a Travel Board hearing at the RO in Philadelphia.  
A copy of the hearing transcript is of record.

The Board notes that the Veteran was previously represented 
by the New Jersey Department of Military and Veteran Affairs 
(as reflected in a November 2006 VA Form 21-22).  In January 
2010, the Veteran submitted a VA Form 21-22, Appointment of 
Service Organization as Claimant's Representative, naming 
the Disabled American Veteran's as his representative.  The 
Board recognizes the change in representation.

The issue of an initial compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.  

2.  The Veteran has provided credible lay statements about 
developing tinnitus after being exposed to loud noise levels 
in service.  

3.  The currently demonstrated tinnitus is shown as likely 
as not to be due to excessive noise exposure during the 
Veteran's period of active service.  

4.  The currently demonstrated left ear hearing loss is 
shown as likely as not to be due to the Veteran's exposure 
to excessive noise level incident to his duties during his 
period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, 
his disability manifested by tinnitus is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, 
his left ear hearing loss disability is due to disease or 
injury that was aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2009); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, private 
and VA treatment records, VA examinations, and the Veteran's 
statements.  

Accordingly, although the Veteran has not identified or 
shown that any potential errors are prejudicial, the Board 
finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  
See Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 
21, 2009). 

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in February 2009.  The 
reports of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination and rendered an appropriate diagnosis and 
opinion consistent with the remainder of the evidence of 
record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this aspect of the decision.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified 
of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in 
the claims process and he responded to VA's requests for 
information.  Any error in the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule)

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  
See Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Even where there is evidence of an injury 
or disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service Connection for Tinnitus

The Veteran indicated that he was in good health during the 
June 1957 entrance examination, while the examiner noted no 
ear, nose, or throat trouble, normal ears, and a PULHES 
profile of H1.  The "PULHES" profile reflects the overall 
physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to 4 (medical condition 
or physical defect that is below the level of medical 
fitness required for retention in the military service).  
The "H" reflects the condition of the "hearing and ears."  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The July 
5, 1957 service treatment record, the examiner noted no 
defects and granted a PULHES profile of H1.  

The July 10, 1957 service treatment record indicated that on 
reexamination of the Veteran the H factor (of the PULHES) 
could not be established.  During a July 29, 1957 service 
treatment record, the treating physician noted that the 
Veteran had moderate hearing loss, caused by nerve deafness 
in the right ear.  The treating physician assigned a 
"PULHES" profile of H3.  The Board notes that the Veteran's 
DD form 214 indicates he served as a 0311 rifleman.

During the March 2007 VA examination, the Veteran reported 
no ear surgery and no ear perforations were noted.  The 
Veteran indicated that while serving in the military he was 
exposed to excessive noise while he was a rifleman.  He 
reported being exposed to automatic rifles, 105's and tanks 
for a period of two years.  He reported that no hearing 
protection was worn.  He indicated that he was an elevator 
mechanic and was occasionally around noise for 38 years.  He 
reported occasional hunting since the age of 8 without the 
use of hearing protection.

The VA examiner opined that the Veteran's tinnitus was not 
caused as a result of noise exposure while in the military 
since he only reported the tinnitus to be periodic once a 
week which is not a consistent pattern with tinnitus caused 
from noise exposure.

During the January 2010 Travel Board hearing, the Veteran 
testified that he did not recall any hearing problems while 
growing up.  He stated that he did some occasional hunting 
with his father and did not notice any hearing problems 
prior to service.  He indicated that he served as a basic 
automatic rifleman firing a .30 caliber browning automatic 
rifle.  (See page 7)  He further reported that he was 
exposed to tanks, .50-caliber machineguns, .22's, and .45 
pistols.  (See page 10-11)  He reported that he first 
noticed the ringing in his ears after completing a final 
protective fire exercise during training.   (See page 13).  
He further reported that the ringing in his ears is more 
severe when it is quiet rather than when there is background 
noise. (See page 16).  He also reported that when he notices 
the ringing in his ears that he will sometimes turn on the 
radio in order to "distract it."  (See page 17).  The 
Veteran indicated that while working as an elevator mechanic 
he would use hand tools, which he indicated were not loud to 
use, and that he was required to use hearing protection.  
(See page 20).  He further reported that he has had the 
ringing in his ears continuously since service.  (See page 
23).  

The Board notes that the Veteran has reported a history of 
some noise exposure outside of service; however, the VA 
examiner did not identify an out-of-service source of noise 
exposure that could be identified as the cause of the 
current tinnitus.  

To the extent that the Veteran asserts that his currently 
diagnosed tinnitus is related to his military service, the 
Board observes that as a lay person he is not competent to 
render a medical diagnosis or provide a medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical 
evidence).  

However, The Board recognizes that the Veteran is competent 
to testify as to his symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), (lay testimony is competent if it is 
limited to matters that the witness has actually observed 
and is within the realm of the witness' personal knowledge).  
In this case the Board finds the Veteran's statements 
credible.

Furthermore, the Veteran was granted service connection for 
right ear hearing loss in a March 2009 RO decision based on 
the fact that his service treatment records showed treatment 
for hearing loss in service.  

In light of the fact that the RO has conceded the likely 
probability of in-service noise exposure by granting service 
connection for right ear hearing loss, given the Veterans 
credible lay statements, and based on an independent review 
the record, the Board finds the evidence to be in relative 
equipoise in showing that the Veteran's current tinnitus as 
likely as not is due to the exposure to acoustic trauma that 
during his period of active service.
 
In resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  

Service Connection for Left Ear Hearing Loss

The Board notes that the Veteran was exposed to acoustic 
trauma during his period of active service as discussed 
above.

During the February 2009 VA examination, the examiner noted 
that, the Veteran's left ear hearing loss was not caused as 
a result of noise exposure while in the military since there 
is no evidence of a hearing loss in his left ear within the 
service or within a year of leaving the service.  The 
examiner attributed the Veteran's left ear hearing loss to 
hunting rather than to active service.  He explained that it 
is very common in people that have been exposed to gunfire 
that one ear does get the brunt of the noise and therefore, 
has more of a hearing loss than the other ear.

However, this medical statement is not supported by the 
evidence of record in that it did not address the 
significance of the Veteran's noise exposure as a basic 
automatic rifleman or his reports during the March 2007 VA 
examination where the Veteran indicated that while served in 
the military he was exposed to automatic rifles, 105's and 
tanks for a period of two years with no hearing protection.

Based on this record, given the Veteran's credible 
assertions of having had significant noise exposure during 
service, that he now experiences a hearing disability 
consistent with that exposure, and has not had serious 
recreational or occupational noise exposure after service as 
discussed above, the Board finds the evidence to be in 
relative equipoise in showing that he currently suffers from 
left ear hearing loss that as likely as not is due to his 
exposure to acoustic trauma during service.  Resolving all 
reasonable doubt in the Veteran's favor, service connection 
for the left ear sensorineural hearing loss is warranted.  




ORDER

1.  Service connection for tinnitus is granted.

2.  Service connection for a left ear hearing loss is 
granted.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's the issue of an initial compensable 
evaluation for his service-connected bilateral hearing loss, 
must be remanded for further action.  

Because the Veteran has reported that his condition has 
worsened (see page 26, Travel Board hearing), and in light 
of the grant of service connection for left ear hearing 
loss, this matter must be remanded for the Veteran to 
undergo a contemporaneous and thorough VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

Prior to affording an updated VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claims that 
have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of 
a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the Veterans Claims Assistance Act, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health 
care providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since 
service for bilateral hearing loss.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
current severity of the service-
connected bilateral hearing loss in 
terms of the rating schedule, which 
should include the use of controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometric testing.  In 
particular, the examiner is requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims folder must be 
made available to the examiner for 
review before the examination.

3.  Following completion of all 
indicated development, the RO should 
readjudicate the claim on appeal in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


